DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/31/2020, 03/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Election
The Examiner acknowledges that the Applicant elected group II with traverse on 07/28/2021. Claim 22 has been added but however is withdrawn as being in Group I.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 21 are rejected under 35 U.S.C. 102(a) (1) as being Anticipated by Wilson 2014/0036395 (Applicant provided prior art).

Regarding claim 18, Wilson discloses a transponder comprising: first and second antenna terminals (218,219); and a rectifier circuit (regulation circuit) coupled to the first and second antenna terminals, wherein the rectifier circuit (rectifier 115) comprises [16] [22] [41-55] [80] [FIG 2]: a rectifier output terminal (output of rectifier 115) comprises [16] [22] [41-55] 
Regarding claim 21, Wilson discloses all of the limitations of claim 18. Wilson further discloses a microprocessor [67].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson 2014/0036395 (Applicant provided prior art) in view of Spinella et al. 2020/0382018. 

Regarding claim 19, Wilson discloses all of the limitations of claim 18. Wilson further discloses, wherein the control circuit comprises: a third diode coupled between the second antenna terminal and the control terminal of the first transistor; a fourth diode coupled between a first voltage node and the control terminal of the first transistor; a first resistor coupled between the control terminal of the first transistor and the reference terminal [16] [22] [41-55] [80] [FIG 2]. However Wilson fails to explicitly disclose a fifth diode coupled between 
Regarding claim 20, Wilson discloses all of the limitations of claim 18. Wilson further discloses first capacitor coupled between the first antenna terminal the control terminal of the second transistor; a second capacitor coupled between the second antenna terminal the control terminal of the first transistor; a third transistor having a current path coupled between the control terminal of the first transistor and a first voltage node, and a control terminal coupled to the first antenna terminal [FIG 2, 4]. However Wilson fails to explicitly disclose a fourth transistor having a current path coupled between the control terminal of the second transistor and the first voltage node, and a control terminal coupled to the second antenna terminal. Spinella discloses a fourth transistor having a current path coupled between the control terminal of the second transistor and the first voltage node, and a control terminal coupled to the second antenna terminal [FIG 1-9]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as it is well known in the art of circuit design to implement transistors to achieve the desired results. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THIEN M LE/Primary Examiner, Art Unit 2887